Citation Nr: 1720181	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-33 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) beginning January 10, 2011, and to a rating in excess of 70 percent beginning October 25, 2016.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU), prior to January 20, 2017.

3.  Entitlement to Special Monthly Compensation (SMC) prior to January 20, 2017.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 14, 1969 to April 13, 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

During the pendency of the appeal for an increased rating for PTSD, a November 2016 rating decision granted a 70 percent evaluation effective October 25, 2016.  The Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, as the Veteran did not receive the maximum increase available, the issue remains on appeal and the Board has recharacterized the issue accordingly.  The Veteran did not request a hearing.

This appeal was processed using electronic records from the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  From January 10, 2011, the occupational and social impairment from the Veteran's PTSD has been characterized by occupational and social impairment with deficiencies in most areas.

2.  Beginning April 4, 2017, the Veteran's PTSD resulted in total occupational and social impairment.

3.  The Veteran was unable to secure or follow a substantial gainful occupation from April 1, 2011.

4.  In addition to the Veteran's TDIU, service connection was in effect for coronary artery disease, rated as 60 percent disabling, from June 6, 2016.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD from January 10, 2011, and for a 100 percent rating as of April 4, 2017, are met.  38 U.S.C.A. § 1155. (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria are met for a TDIU starting from April 1, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2016).

3.  The criteria for special monthly compensation (SMC) at the housebound rate, effective June 6, 2016, have been met. 38 U.S.C.A. §§ 1114 (s), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case. The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Rating for PTSD

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson is warranted.  Fenderson v. West, 12 Vet. App 119 (1999).  In Fenderson, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings are warranted.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

Relevant Evidence in this Case

The Veteran was afforded a VA examination in February 2011.  At that time, it was noted that the Veteran complained of chronic irritability which had worsened over the past 3 years and a short fuse with coworkers.  The Veteran reported concerns about adjustment to upcoming retirement.  He also reported increased thoughts about death with several of his close friend dying recently, increased appetite, weight gain (7 pounds within past 7 months), worrying a lot, sleep problems (night before this evaluation, 4 1/2 -5 hours total; indicated he has sleep apnea but could not adjust to the CPAP machine).  The Veteran indicated that he had been married in 1969 to present and has a "good" relationship with his wife.  He had one biological daughter who is an adult, full custody of his sister-in-law's 5 children and raised them (now they are grown and out of the house); total of 5 adopted children with learning disabilities; "real good" relationship with all of them; had 3 foster children (all under the age of 18 except 1).  He reported cooking and working were his main activity.

On mental status examination, he was clean, neatly groomed, and appropriately dressed.  His psychomotor activity was unremarkable.  His speech was unremarkable.  His attitude was cooperative, friendly, and attentive.  His affect was appropriate and his mood was fair.  His attention was intact and he was able to perform cognitive exercises.  His orientation was intact in all spheres.  His thought process and thought content was unremarkable.  He did not have delusions and he understood the outcome of his behavior.  The Veteran understood that he had a problem.  He reported having sleep apnea but is uncomfortable fitting his CPAP.  He did not have hallucinations or inappropriate behavior.  He did not have obsessive/ritualistic behavior.  He did not have suicidal or homicidal ideation.  He had good impulse control.  There were no episodes of violence.  He was able to maintain his personal hygiene.  He was able to perform his activities of daily living.  His memory was normal.  He met the criteria for PTSD.  He was employed and had lost no time from work in the last 12 months.  He had recently noticed increased irritability, short fuse with coworkers with regard to his occupational functioning.  His GAF was 65.  It was noted that despite the Veteran's endorsed chronic symptoms, he reported having a strong supportive relationship with his wife, extended family, and close friends.  Upcoming retirement and concerns about how to provide for his extended family were noted as additional psychosocial stressors.  The examiner opined that the Veteran had a longstanding intense reaction to the trigger of loud noises and thunderstorms, which has put some limitations on his activity level and how he plans for his daily routine.  For many years, the Veteran indicated that he did not understand why he had such intense reactions to thunderstorms and that it was a major change from his pre-military level of functioning.  The examiner further opined that despite these symptoms, the Veteran has been able to maintain steady employment and close relationship with family and friends.  However, following his Vietnam service and the rocket explosion incident during which he demonstrated intense horror, fear, and helplessness, he developed an exaggerated, startle response to this trigger, thunderstorms.  The examiner noted that the Veteran may benefit from a time-limited course of individual psychotherapy and feedback.  The examiner opined that the Veteran had occupational impairment, with deficiencies in the area of work and mood.  In regards to the Veteran's work, the examiner opined that it is possible that the Veteran may make adjustments to his work routine according to the presence of thunderstorms.  In regards to the Veteran's mood, the examiner opined that he experiences intense fear, startle and other noted symptoms in the presence of this trigger.

In March 2011 the Veteran underwent a private psychological examination by L.G. and A.F. at Psychological Consulting Services.  On mental status examination, he was cooperative and normally dressed.  His mood was agitated and affect restricted.  His insight was limited.  He had no current suicidal or homicidal ideation.  His narrative was not always linear.  His orientation was intact in all spheres.  He met the criteria for PTSD.  It was noted that the Veteran demonstrated increased arousal as difficulty staying asleep, difficulty concentrating, hypervigilance, hyperirritability, and exaggerated startle response.  It was further noted that his symptoms have lasted longer than one month.  The examiners opined that the Veteran's symptoms have caused clinically significant impairment in his occupational, social, and personal life.  The examiners further opined that the Veteran's PTSD symptoms have caused significant disturbances in all areas of his life.  The examiners opined that because of the Veteran's hypervigilance and isolating behaviors, he is severely compromised in his ability to initiate or sustain work or social relationships.  The examiners further opined that due to memory and concentration problems, he is not able to learn new tasks and due to the severity and chronicity of the Veteran's PTSD symptoms, his prognosis for recovery was poor.  The examiners considered the Veteran to be totally and permanently disabled.  At the time of evaluation, the Veteran's GAF score was 38, indicative of some impairment in reality testing or communication.

The Veteran continued to undergo treatment with L.G. and A.F.at Psychological Consulting Services.  Subsequent letters from Psychological Consulting Services dated April 2011 and July 2016 show that the Veteran continued to experience significant disruption in all areas of his life due to his PTSD symptoms.  He had problems going and staying asleep.  He continued to experience nightmares about his combat experiences in Vietnam.  The examiners opined that they consider the Veteran to be permanently disabled.  The examiners indicated that the Veteran's GAF score was 38, again, indicative of some impairment in reality testing or communication.

The Veteran was afforded a VA examination in October 2016.  At this time it was noted that the Veteran had not received any inpatient mental health treatment and was not prescribed any medication for his service-connected PTSD.  The Veteran reported that in 2011 he was in a 10-week PTSD recovery group class.  The Veteran indicated that he fathered one biological daughter (43 years of age).  He indicated that he had adopted 6 children.  He also reported that his wife noticed his poor sleep patterns, irritability, agitation reactions, and desire to isolate affects the marriage.  He worked as a maintenance supervisor for a municipality for 11 years and left work when he was 62 years of age.  The Veteran reported that he continued re-experiencing trauma, avoidance reactions, hyperarousal, high startle, hypervigilance, poor sleep patterns, trouble concentrating, pessimism, feeling that the world is more of a dangerous place, loss of interest in activities, low moods, poor energy level, decreased motivation, and feeling detached from others.  He endorsed depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and an inability to establish and maintain effective relationships.  He denied suicidal or homicidal ideation at the time.

On mental status examination, he was cooperative and arrived in appropriate clothing.  His speech prosody, rate and rhythm were within normal limits.  He engaged appropriately with the examiner and made appropriate eye contact.  He was oriented on all spheres.  He indicated his mood as "jumpy."  His affect was euthymic.  The examiner noted there was no evidence of psychotic thinking.  His thought content and thought processing were intact.  His insight and judgment were fair.  The examiner noted that there was no change in the VA established diagnosis of PTSD.  It was further noted that the Veteran's condition is active.  The examiner indicated that based upon the examination, the Veteran needs to seek follow up treatment.  His treatment recommendations and mental health follow up were deferred to his current clinician at the VA.  The examiner noted that the Veteran did not appear to pose any threat of danger or injury to self or others.  The examiner opined that the Veteran's level of occupational and social impairment resulted in reduced reliability and productivity.

The Veteran was afforded a VA examination in April 2017.  At that time, the Veteran denied a history of mental health inpatient treatment.  The Veteran reported that he was treated by a private clinician from 2010 to present.  He reported that he continued re-experiencing trauma, avoidance reactions, hyperarousal, high startle, hypervigilance, poor sleep patterns, trouble concentrating, pessimism, feeling that the world is more of a dangerous place, loss of interest in activities, low moods, poor energy level, decreased motivation, and feeling detached from others.  He denied suicidal or homicidal ideation.  On mental status examination, he was cooperative and arrived to the exam in appropriate clothing.  His speech prosody, rate and rhythm were within normal limits.  He engaged appropriately with the examiner and made appropriate eye contact.  He was oriented on all spheres.  He indicated his mood as "worn out."  His affect was flat with poor range.  No evidence of psychotic thinking was noted.  His thought content and thought processing were intact.  His insight and judgment were fair.  The examiner noted that the Veteran needs to seek follow up treatment.  His treatment recommendations and mental health follow up were deferred to his current clinician at VA.  The examiner noted that the Veteran did not appear to pose any threat of danger or injury to self or others.  The examiner opined that the Veteran had total occupational and social impairment.

Analysis

The February 2011 VA examination report indicated that the Veteran's PTSD was productive of symptoms and impairment compatible with a 50 percent, but not a 70 percent rating.  The examiner opined that Veteran had occupational and social impairment in the areas of work and mood, for which it is possible for the Veteran to make adjustments to his work routine when the trigger arises.  However, the March 2011 private examination report indicated that the Veteran's PTSD was productive of symptoms and impairment compatible with a 70 percent, but not a 100 percent rating.  The private examiner opined that the Veteran's symptoms caused significant impairment in his occupational, social, and personal life to include as evidenced by his GAF score of 38, but not total occupational and social impairment.  Thus, there appears to be some discrepancy between the VA examination and the private examination.  The examinations were close in proximity and the Board accepts the private assessment of functioning more nearly compatible with the 70 percent rating.  Nonetheless, the Veteran did not meet the criteria for a 100 percent rating as he was working and maintaining familial relationships.  

Similarly, the October 2016 VA examination report indicated that the Veteran's PTSD was productive of symptoms and impairment compatible with a 70 percent, but not a 100 percent rating.  The examiner opined that the Veteran had occupational and social impairment which reduced reliability and productivity.  The examiner noted that the Veteran had symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, and difficulty in adapting to stressful circumstances.  Letters from Psychological Consulting Services dated April 2011 and July 2016 indicated that the Veteran had been treated since March 2011.  The private examiner stated that the Veteran continued to experience significant disturbances in all areas of his life due to his PTSD.  The private examiner stated that the Veteran had problems going and staying asleep and continued to experience nightmares.  The private examiner stated that she considered the Veteran permanently disabled.  These records continued to show a level of impairment more nearly compatible with the 70 percent rating.

However, the subsequent April 2017 VA examination report indicated that the Veteran's PTSD symptoms were worse and productive of symptoms and impairment compatible with a 100 percent rating.  The examiner opined that the Veteran had total occupational and social impairment.  The examiner noted the Veteran had symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and inability to establish and maintain effective relationships.  The clinical assessment by the examiner was that there was total occupational and social impairment.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013), acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.   Although Vazquez-Claudio confirms that symptomatology will be the primary focus in cases for higher ratings for psychiatric impairment, it did not hold that the Board may treat the symptoms listed in General Rating Formula as a checklist from which the criteria are mechanically applied.   Each list of symptoms associated with the 30 percent, 50 percent, 70 percent and 100 percent ratings in the General Rating Formula is preceded by the words "such as," confirming that the listed symptoms are simply examples.  Instead, the Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  See 713 F.3d at 118.  Thus, when making such an assessment, the Board is mindful of how the frequency, severity, and duration of those symptoms affect occupational and social impairment.

The Board is aware that the symptoms listed under the particular percentage evaluations are essentially examples of the type and degree of symptoms for those evaluations, and that the Veteran need not demonstrate those exact symptoms to warrant higher ratings.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, in this case, the Board has afforded all reasonable doubt in finding that the symptoms more nearly approximated those appropriate for a 70 percent rating for PTSD from January 10, 2011, and for a 100 percent rating from April 4, 2017 thereafter.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the veteran's claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a 70 percent rating from January 10, 2011, and a 100 percent rating from April 4, 2017.

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There have not been any hospitalizations or marked interference with employment beyond what is specifically articulated in the rating code for PTSD which specifically considers industrial impairment at the various levels, as noted above.  Therefore, referral for consideration of an extraschedular rating is not warranted.

TDIU

The evidence of record shows that the Veteran met the schedular criteria for TDIU as of January 10, 2011.  He last worked March 30, 2011.  The 2011 examiners opined that because of the Veteran's hypervigilance and isolating behaviors, he is severely compromised in his ability to initiate or sustain work or social relationships.  They further opined that due to memory and concentration problems, he is not able to learn new tasks and due to the severity and chronicity of the Veteran's PTSD symptoms, his prognosis for recovery was poor.  Ultimately, they considered the Veteran to be totally and permanently disabled.  As the evidence is in relative equipoise as to the Veteran's ability to work as of April 2011, the benefit-of-the-doubt doctrine is for application and the Board finds that his PTSD alone caused him to be unable to secure or follow a gainful occupation as of April 1, 2011.  

SMC

In this case the Board awards the Veteran a TDIU solely due to his PTSD disability.  Therefore, for SMC purposes this disability satisfied the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008). Because the Veteran has a single service-connected disability rated as total (i.e. his PTSD), and has additional service-connected disabilities that are independently rated at least 60 percent (coronary artery disease), the criteria for SMC at the housebound rate are met as of June 6, 2016.  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) is granted, effective June 6, 2016.


ORDER

Entitlement to a 70 percent rating for PTSD beginning January 10, 2011 and a 100 percent rating from April 4, 2017, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted from April 1, 2011.

SMC is granted at the housebound rate as of June 6, 2016.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


